                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


KELLY BUTLER,                                        CASE NO. 3:20 CV 2365

       Plaintiff,

       v.                                            JUDGE JAMES R. KNEPP II

ADIENT US, LLC,
                                                     MEMORANDUM OPINION AND
       Defendant.                                    ORDER



                                         INTRODUCTION

       On October 16, 2020, Plaintiff Kelly Butler (“Plaintiff”), on behalf of herself and all others

similarly situated, brought this action against Adient US, LLC (“Defendant”), alleging Defendant

failed to comply with its statutory obligations under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201-19, and the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), Ohio Revised

Code § 4111.03. (Doc. 1)1. Pending before the Court is Plaintiff’s Motion for Conditional

Certification, Expedited Opt-in Discovery, and Court-supervised Notice to Potential Opt-in

Plaintiffs (Doc. 20), which Defendant opposed (Doc. 25), and to which Plaintiff filed a reply (Doc.

26). The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

       For the reasons discussed herein, Plaintiff’s Motion for Conditional Certification (Doc.

20), is GRANTED, in part.




1. Plaintiff subsequently filed an Amended Complaint on March 4, 2021. See Doc. 14.
                                          BACKGROUND

       Defendant – a manufacturer of automotive seats – employed Plaintiff as a “manufacturing

employee” in its Northwood, Ohio facility from March to September of 2019. (Doc. 14, at ¶¶13-

14). Defendant operates this facility and others throughout the United States. Id. at ¶¶15-16.

       In her Amended Complaint, Plaintiff alleges she and other employees frequently worked

over 40 hours per week without additional compensation. Id. at ¶¶19-20. Specifically, she alleges

each were paid only for work performed between their scheduled start and stop times and not paid

for the following events performed before or after such times: (1) changing into and out of personal

protective equipment (“PPE”); (2) gathering the tools and equipment necessary to perform their

jobs; (3) walking to and from assigned work areas on the manufacturing floor; or (4) performing

manufacturing work. Id. at ¶21. While the act of donning and doffing itself is not compensable

under the FLSA, Plaintiff alleges such activity constitutes a “principal activity” which started the

continuous workday for Plaintiff and others similarly situated. Id. at ¶25; see also Doc. 13

(February 2021 Memorandum Opinion and Order dismissing Plaintiff’s donning and doffing

claim). In her Motion (Doc. 20), Plaintiff seeks to join other similarly situated manufacturing

employees, defined as: “[a]ll former and current manufacturing employees of [Defendant] between

October 16, 2017 and the present”. (Doc. 20, at 10); (Doc. 14, at ¶30).

                                            DISCUSSION

Jurisdiction

       Preliminarily, in opposing conditional certification, Defendant argues the Court lacks

jurisdiction over any claims brought by nonresidents. (Doc. 25, at 25-31). Plaintiff does not address

this argument in reply. See generally Doc. 26. Indeed, jurisdiction is a threshold matter here.




                                                 2
Before the Court delves into the scope of a purported class under Section 216(b), the issue of

personal jurisdiction over Defendant by any potential plaintiff must be evaluated.

       A plaintiff bears the burden of establishing the existence of personal jurisdiction. Neogen

Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002). The Supreme Court

recognizes two types of personal jurisdiction: “‘general’ (sometimes called ‘all-purpose’)

jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.” Bristol-Myers Squibb

Co. v. Superior Ct. of Cal., 137 S. Ct. 1773, 1779–80 (2017) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 918 (2011)). The Supreme Court held a court has general

jurisdiction over a corporation when the corporation is incorporated in the forum state or has its

principal place of business there. Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 923-24. In

Daimler AG v. Bauman, 571 U.S. 117, 137-38 (2014), the Supreme Court followed suit from

Goodyear and looked to place of incorporation and principal place of business to determine

whether or not a court had general jurisdiction over both a corporation and a limited liability

company.2 “Citing Daimler, other district courts have determined that LLCs may be considered

‘at home’ for purposes of general jurisdiction in the states where they were organized and where

they have their principal place of business.” Talbot’s Pharms. Fam. Prod. L.L.C. v. Skanda Grp.

Indus. LLC, 2021 WL 1940203, at *3 (W.D. La.) (collecting cases), report and recommendation

adopted, 2021 WL 1929354; see also Trs. of Bricklayers & Masons Loc. No. 22 Pension Plan v.

5 Star Masonry LLC, 2021 WL 215649, at *2 (S.D. Ohio) (finding the same).


2. In Daimler, although the Supreme Court discussed where corporations could be deemed
“at home” for purposes of general jurisdiction, one of the entities at issue in that case was a limited
liability company (“LLC”) – Mercedes-Benz USA, LLC (“MBUSA”). 571 U.S. at 121.
Nevertheless, the Supreme Court did not distinguish between these different types of entities. In
fact, the Court ultimately concluded that it could not exercise general jurisdiction over Daimler
because “neither Daimler nor MBUSA is incorporated in California, nor does either entity have its
principal place of business there.” Id. at 139.

                                                  3
       Here, Defendant is a limited liability company and, as Plaintiff alleged and Defendant

admitted, Defendant is organized in Michigan, see Doc. 14, at ¶7; Doc. 15 at ¶7, and has its

principal place of business outside of Ohio3, Doc. 25, at 25. Because Defendant is at home in

Michigan (and not in Ohio), the Court therefore concludes it does not hold general jurisdiction

over it in this matter. See Daimler AG, 571 U.S. at 137 (“the place of incorporation and principal

place of business . . . have the virtue of being unique – that is, each ordinarily indicates one place

– as well as easily ascertainable.”).

       Alternatively, for a Court to exercise specific jurisdiction, the case must “aris[e] out of or

relat[e] to the defendant’s contacts with the forum.” Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414, n.8 (1984). In Bristol-Myers Squibb, the Supreme Court examined

specific jurisdiction as to nonresident plaintiffs in a mass tort action. The Court explained “there

must be ‘an affiliation between the forum and the underlying controversy, principally, [an] activity

or an occurrence that takes place in the forum State and is therefore subject to the State’s

regulation.’” Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (quoting Goodyear, 564 U.S. at 919).

Prior to the Bristol-Myers Squibb decision, the Sixth Circuit “promulgated a three-prong test that

not only gives the determination of whether specific jurisdiction exists, but also protects the due

process rights of a defendant [:]”

       First, the defendant must purposefully avail himself to the privilege of acting in the
       forum state or causing a consequence in the forum state. Second, the cause of action
       must arise from the defendant’s activities there. Finally, the acts of the defendant
       or consequences caused by the defendant must have a substantial enough
       connection with the forum state to make the exercise of jurisdiction over the
       defendant reasonable.




3. In Opposition, Defendant asserts its principal place of business and place of incorporation are
outside of Ohio. (Doc. 25, at 25). Plaintiff does not contest this in her Reply. See generally Doc.
26.
                                                  4
Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005) (quoting S. Mach. Co. v. Mohasco

Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968)). “[F]ailure to meet any one of the three means that

personal jurisdiction may not be invoked.” LAK, Inc. v. Deer Creek Enters., 885 F.2d 1293, 1303

(6th Cir. 1989). Though it predates the Court’s holding in Bristol-Myers Squibb, the Sixth Circuit’s

three-pronged approach in Intera Corp., remains in line with the Court’s holding in Bristol-Myers

Squibb – for a court to exercise specific jurisdiction over a defendant, the cause of action must

arise from, or directly relate to, a defendant’s activity there.

        Notably, Bristol-Myers Squibb and Intera Corp., did not involve FLSA actions which are

unique in that an FLSA action covers the work performed by a purported plaintiff which, in theory,

could be in a different state than that where the plaintiff legally resides. Bristol-Myers Squibb also

specifically leaves open the question of whether its holding applies to the exercise of personal

jurisdiction by a federal court. Bristol-Myers Squibb Co., 137 S. Ct. at 1783-84 (“In addition, since

our decision concerns the due process limits on the exercise of specific jurisdiction by a State, we

leave open the question whether the Fifth Amendment imposes the same restrictions on the

exercise of personal jurisdiction by a federal court.”). The Sixth Circuit has yet to rule on the issue.

However, other courts in this district, and circuit-wide, have analyzed Bristol-Myers Squibb as it

relates to FLSA actions, and overwhelmingly agreed that a district court lacks personal jurisdiction

over a defendant in claims brought by plaintiffs whose claims had no connection to the forum state,

specifically for work performed outside of the forum state. See, e.g., Hutt v. Greenix Pest Control,

LLC, 2020 WL 6892013, at *5 (N.D. Ohio) (holding the court could not exercise specific

jurisdiction over a defendant for putative class members’ claims arising from conduct occurring

outside of Ohio); Rafferty v. Denny’s, Inc., 2019 WL 2924998, at *7 (N.D. Ohio) (same); Maclin

v. Reliable Reps. of Texas, Inc., 314 F. Supp. 3d 845, 850 (N.D. Ohio 2018) (finding personal



                                                   5
jurisdiction existed over fourteen of the defendant’s employees who lived and worked in Ohio, not

the 424 who lived and worked outside Ohio “and their claims ha[d] no connection whatsoever to

this State.”); Wiggins v. Jedson Eng’g, Inc., 2020 WL 6993858, at *5 (E.D. Tenn.) (“The Court’s

exercise of specific jurisdiction over Defendant requires that each opt-in plaintiff’s claim arise

from or sufficiently relate to the Defendant’s conduct within the state.”); Canaday v. Anthem Cos.,

Inc., 439 F. Supp. 3d 1042, 1049 (W.D. Tenn. 2020) (“[T]he exercise of personal jurisdiction in

this case requires each opt-in plaintiff to demonstrate that her claim arose from or is sufficiently

related to Defendant’s conducting/activity within Tennessee.”); Turner v. Utiliquest, LLC, 2019

WL 7461197, at *2 (M.D. Tenn.) (holding personal jurisdiction applied only to claims brought by

Tennessee-based potential opt-in plaintiffs). Moreover, as another judge of this Court held in

Rafferty, putative class members here (working in both Ohio and out-of-state) are not prevented

from filing a nationwide collective action; however, they must do so in the state which has general

jurisdiction over Defendant – Michigan. 2019 WL 2924998, at *7. For these reasons, this Court

will join these courts by holding that it lacks personal jurisdiction over a defendant in a collective

action, under the FLSA, brought by a plaintiff for work performed outside of Ohio.

       Here, Plaintiff attached a number of declarations from purported opt-in Plaintiffs. See Doc.

20-3 (declarations). Only three of the eleven declarations are from employees who work in

Defendant’s Northwood facility. See id. at 2, 5, 8. The rest are from employees who work in other

states and who declare Defendant violated the FLSA in the out-of-state facilities where each

worked. Further, in her Amended Complaint (Doc. 14), Plaintiff broadly defines her purported

class as “[a]ll former and current manufacturing employees of Adient US LLC between October




                                                  6
16, 2017 and the present” (Doc. 14, at ¶34).4 Defendant asserts this class definition is too broad,

specifically arguing the Court should exclude all plaintiffs who work in non-Ohio facilities based

upon the aforementioned case law. (Doc. 25, at 25-31). As explained, the Court agrees it does not

have personal jurisdiction over Defendant for claims brought by these plaintiffs. Therefore,

potential opt-in plaintiffs who work at Defendant’s facilities outside of Ohio shall be excluded

from the purported class.

Conditional Certification

       A collective action under the FLSA “may be maintained against any employer . . . by any

one or more employees for and on behalf of himself or themselves and other employees similarly

situated. No employee shall be a party plaintiff to any such action unless he gives his consent in

writing[.]” 29 U.S.C. § 216(b). Thus, Section 216(b) establishes two requirements for a

representative action: “1) the plaintiffs must actually be ‘similarly situated,’ and 2) all plaintiffs

must signal in writing their affirmative consent to participate in the action.” Comer v. Wal-Mart

Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006) (quoting 29 U.S.C. § 216(b)).

       Plaintiffs are similarly situated “when they suffer from a single, FLSA – violating policy,

and when proof of that policy or of conduct in conformity with that policy proves a violation as to

all the plaintiffs.” O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 585 (6th Cir. 2009),

abrogated on other grounds, Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016). As the Sixth

Circuit set forth in Comer, courts use a two-stage inquiry to determine whether plaintiffs are

similarly situated. First, during the “notice stage”, at the beginning of discovery, a plaintiff must

demonstrate her position is “similar, not identical, to the positions held by the putative class




4. Without explanation, Plaintiff later identifies and refers to this purported class as the “Ohio
Class”. (Doc. 14, at ¶¶35-40).
                                                  7
members.” Comer, 454 F.3d at 546-47 (internal quotations and citations omitted). This requires “a

modest factual showing . . . made using a fairly lenient standard, and typically results in conditional

certification of a representative class.” Id. at 547 (internal quotations and citations omitted).

         Following this initial inquiry into potential plaintiffs, discovery moves to the second stage

which involves a closer examination into “whether particular members of the class are, in fact,

similarly situated” for the purposes of final certification. Id.; see also Frye v. Baptist Mem’l Hosp.,

Inc., 495 F. App’x 669, 671 (6th Cir. 2012) (“For FLSA collective actions, class certification

typically occurs in two stages: conditional and final certification . . . . [W]e recognize that the

second stage warrants ‘a stricter standard’ than the conditional certification because it occurs near

the end of discovery.”) (quoting Comer, 454 F.3d at 547). This two-phased approach is efficient

because the details gathered in the first stage provide the court “much more information on which

to base its decision” when issuing a final certification in the second. Comer, 454 F.3d at 547

(quoting Morisky v. Pub. Serv. Elec. & Gas Co., 111 F. Supp. 2d 493, 497 (D.N.J. 2000)). “[A]fter

this [initial] discovery has concluded and the opt-in forms have been received, the court will make

a final determination as to whether the alleged members of the class are, in fact, similarly situated

and should be certified.” Mehmedi v. La Dolce Vita Bistro, LLC, 2010 WL 4789579, at *1 (N.D.

Ohio).

         At the notice stage, conditional certification operates exactly as described – it is

conditional, and the bar is set low by design. However, certification is not automatic. Factors which

guide a court’s conditional certification decision include: 1) whether potential plaintiffs have been

identified; 2) whether affidavits from potential plaintiffs were submitted; and, 3) whether there is

evidence of a “widespread discriminatory plan” affecting the plaintiffs. Castillo v. Morales,




                                                  8
Inc., 302 F.R.D. 480, 486 (S.D. Ohio 2014) (quoting H&R Block Ltd. v. Housden, 186 F.R.D. 399,

400 (E.D. Tex. 1999)).

       Here, the Court’s jurisdictional ruling excludes purported class members who work outside

Ohio; it now turns to the remaining purported plaintiffs who work within the State. Defendant

notes it has two facilities in Ohio, the Northwood facility where Plaintiff Kelly Butler worked, and

the Greenfield facility which manufactures automobile foam. (Doc. 25, at 28). Only three of

Plaintiff’s eleven declarations are from employees who work in Defendant’s Northwood facility.

(Doc. 20-3, at 2, 5, 8). Plaintiff does not submit any declarations from Greenfield employees. See

Doc. 20-3. In each document, the declarant asserts Defendant required they work, unpaid, prior to

their scheduled start and stop times. Id. Defendant argues only those employed in the Northwood

facility could reasonably be considered “similarly situated” for purposes of conditional

certification because the Greenfield facility manufactures different items and is therefore subject

to different time keeping practices and the employees utilize different tools; employees also have

different work conditions and overall job duties. (Doc. 25, at 22-24). Plaintiff argues Defendant’s

arguments here are merit-based and inappropriate during the conditional certification stage. See

generally Doc. 26. She contends the language in her Amended Complaint, along with the

submitted declarations, satisfies the minimal burden required to proceed with conditional

certification. Id. at 2-4. The Court disagrees.

       In her Amended Complaint (Doc. 14), Plaintiff identified a broad group of potential

plaintiffs – all of Defendant’s “manufacturing” employees, nationwide. The Court whittled that

group down to Defendant’s manufacturing employees who work in its Ohio facilities on the

jurisdictional grounds set forth above. Defendant argues against including the Greenfield

employees – the facility manufactures different goods than Northwood and its employees are thus



                                                  9
subject to different job duties and employment practices overall. This is certainly a merit-based

argument and not a reason to deny conditional certification as to Greenfield facility employees.

         However, merits aside, the Court finds Plaintiff falls far short of meeting even a “modest

factual showing” that Defendant’s Greenfield employees are similarly situated at the conditional

certification stage. Comer, 454 F.3d at 547. First, there are no declarations from any Greenfield

employee. See Doc. 20-3. Second, there is no evidence within the four corners of the submitted

declarations from employees outside Greenfield, asserting any knowledge of Defendant’s practices

inside the Greenfield facility. Plaintiff submits declarations from Northwood employees, but these

contain no indication any declarant had knowledge of Greenfield’s operations, policies,

employment practices, or job duties. Id. The Complaint offers no help – it contains very broad

accusations of a scheme to deprive Plaintiff, and others similarly situated, of their due

compensation. See Doc. 14. The Complaint lacks the details necessary to link Defendant’s

offending conduct to others outside Plaintiff’s facility (Northwood). The Northwood declarations

provide the link as to the Northwood employees, but not those working elsewhere. Conditional

certification is not automatic and the Court finds Plaintiff has not met her burden to the Greenfield

employees.

         For these reasons, Plaintiff’s Motion for Conditional Certification (Doc. 20), is GRANTED

only as to those purported plaintiffs who work in Defendant’s Northwood, Ohio facility. The Court

therefore conditionally certifies a class of purported plaintiffs which shall be limited to

manufacturing employees of Adient US, LLC who work in its Northwood, Ohio facility.

Notice

         In her motion, Plaintiff seeks the identity, contact information (to include an address,

telephone number, and email address), and pertinent employment dates of all current and former



                                                 10
hourly, non-exempt, manufacturing employees employed by Defendant at any time during the last

three years. See Doc. 20-4 (proposed interrogatory). Plaintiff also offers a proposed notice to

potential class members (Doc. 20-5), and a proposed text message linking potential members to

the notice (Doc. 20-6). If the Court granted conditional certification, Defendant proposes the

parties confer and submit an agreed upon class definition, proposed notice, and proposed notice

procedure. (Doc. 25, at 32). Defendant’s request is not unreasonable and is unopposed by Plaintiff.

See generally Doc. 26 (reply). However, as the Court established the class definition herein, it is

not up to the parties to confer and decide such. The Court will, however, order the parties to confer

to discuss a proposed notice to class members, proposed interrogatory, and proposed notice

procedure. The parties shall submit a stipulated notice, interrogatory, and notice procedure within

fourteen days of this Order.

                                           CONCLUSION

       For the foregoing reasons, good cause appearing, it is

       ORDERED that Plaintiff’s Motion for Conditional Certification (Doc. 20) be, and the same

hereby is, GRANTED in part; and it is

       FURTHER ORDERED that the parties confer and jointly file a proposed notice, proposed

interrogatory, and proposed notice procedure within fourteen (14) days of this Order.



       IT IS SO ORDERED.

                                              s/ James R. Knepp II
                                              UNITED STATES DISTRICT JUDGE




                                                 11
